DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	The preliminary amendment to the claims and specification has been received and accepted.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 12/30/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711487611.3 application as required by 37 CFR 1.55.
It is noted a certified copy of CN201711255162.X is found in the file wrapper.

Information Disclosure Statement
	The information disclosure statements (IDSs) totaling two (2) submissions dated 5/27/2020 have been received and considered.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures (figures 7 and 9) in accordance with 37 CFR 1.84(h)(3).


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to fairly teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the electronic expansion valve with valve seat and needle, drive mechanism with rotor, and planetary gear deceleration mechanism with a planetary carrier, a planetary gear, the rotor fixedly connected to the planetary carrier to drive the planetary carrier, with a gearbox that is fixedly arranged on the valve seat, a fixed inner gear ring, an output gear ring that is moveably arranged in the box body of the gearbox, the planetary gear extending into the box body and meshing with the fixed inner gear ring and the output gear ring, and a nut fixed on the valve seat and a screw rod matched with internal threading of the nut and a first end of the screw rod fixedly connected to the output inner gear ring.
The closest prior art of record includes the following:
	Emerson Climate Tech (CN105822822)(cited by the applicant in the IDS dated 5/27/2020, machine translation included herewith) discloses an electronic expansion valve with a needle (14) and a seat (18, 12), a rotor (42) and a planetary gear system (80 generally, including planets 86, sun 84, and output shaft 88).  Element 55 is best interpreted to be the recited nut.  However, 
Emerson Climate Tech (CN204533762)(supplied by the applicant in the IDS dated 5/27/2020, machine translation included herewith)(hereinafter “Emerson2”) discloses substantially similar structure and operation to Emerson (CN105822822) above.  Thus, for the same reasons as stated above, does not fairly teach or disclose the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing objections listed above and foreign priority document inclusion in the file wrapper listed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753